Citation Nr: 1225466	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  12-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating beyond 10 percent for a left shoulder/hands disorder.  

2.  Entitlement to an increased evaluation for a cervical spine disorder, currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial rating beyond 30 percent for major depression 

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  

(The issue of entitlement to an increased evaluation for the residuals of a right shoulder disability (major), evaluated as 10 percent disabling prior to December 8, 2007, and as 20 percent disabling thereafter is the subject of a separate Board decision).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1986 to April 1990, and from October 2000 to January 2001. 

This matter is on appeal to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to an increased evaluation for the residuals of a right shoulder disability (major), evaluated as 10 percent disabling prior to December 8, 2007, and as 20 percent disabling thereafter is the subject of a separate Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 received by VA on June 7, 2012, the Veteran requested a video conference hearing before the Board.  He indicated stated that he wished to have a Travel Board hearing at the RO before a Veterans Law Judge.  Accordingly, this case must be remanded to afford the Veteran the requested hearing.  38 C.F.R. §§ 20.700, 20.1304 (2011).  

Accordingly, the Board REMANDS this case for the following:


Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


